

116 HR 8528 IH: Ensuring Telehealth Expansion Act of 2020
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8528IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Williams introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend certain provisions relating to telehealth services, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Telehealth Expansion Act of 2020.2.Extension of certain provisions relating to telehealth services(a)Exemption for telehealth services(1)In generalSubparagraph (E) of section 223(c)(2) of the Internal Revenue Code of 1986 is amended by striking December 31, 2021 and inserting December 31, 2025.(2)Certain coverage disregardedClause (ii) of section 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking December 31, 2021 and inserting December 31, 2025.(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act.(b)Increasing Medicare telehealth flexibilities during limited periodSection 1135(b)(8) of the Social Security Act (42 U.S.C. 1320b–5(b)(8)) is amended by striking during any portion of any emergency period and inserting during any portion of the period beginning on the first day of the emergency period described in subsection (g)(1)(B) and ending on December 31, 2025. (c)Enhancing Medicare telehealth services for federally qualified health centers and rural health clinics during limited period; Eliminating special payment rule for such services(1)In generalParagraph (8) of section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended to read as follows:(8)Enhancing telehealth services for federally qualified health centers and rural health clinics during limited periodDuring the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on December 31, 2025—(A)the Secretary shall pay for telehealth services that are furnished via a telecommunications system by a Federally qualified health center or a rural health clinic to an eligible telehealth individual enrolled under this part notwithstanding that the Federally qualified health center or rural clinic providing the telehealth service is not at the same location as the beneficiary; and(B)for purposes of this subsection—(i)the term distant site includes a Federally qualified health center or rural health clinic that furnishes a telehealth service to an eligible telehealth individual; and(ii)the term telehealth services includes a rural health clinic service or Federally qualified health center service that is furnished using telehealth to the extent that payment codes corresponding to services identified by the Secretary under clause (i) or (ii) of paragraph (4)(F) are listed on the corresponding claim for such rural health clinic service or Federally qualified health center service..(2)Conforming amendmentSection 1834(m)(2)(A) of the Social Security Act (42 U.S.C. 1395m(m)(2)(A)) is amended by striking Subject to paragraph (8), the and inserting The. (3)Effective dateThe amendments made by this subsection shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).(d)Temporary waiver of requirements for face-to-Face visits between home dialysis patients and physiciansSection 1881(b)(3)(B)(iii) of the Social Security Act (42 U.S.C. 1395rr(b)(3)(B)(iii)) is amended by striking during the emergency period described in section 1135(g)(1)(B) and inserting during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on December 31, 2025. (e)Use of telehealth To conduct face-to-Face encounter prior to recertification of eligibility for hospice care during limited periodSection 1814(a)(7)(D)(i)(II) of the Social Security Act (42 U.S.C. 1395f(a)(7(D)(i)(II)) is amended by striking during the emergency period described in section 1135(g)(1)(B) and inserting during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on December 31, 2025.(f)Encouraging use of telecommunications systems for home health services furnished during limited periodSection 3707 of the CARES Act (Public Law 116–136) is amended by striking during the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)) and inserting during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)) and ending on December 31, 2025.3.Temporary nonapplication of originating site requirements with respect to telehealth services under Medicare programSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)) is amended—(1)in clause (i), by inserting before paragraphs (5), (6), and (7) the following: clause (iii) and; and(2)by adding at the end the following new clause:(iii)Temporary nonapplication of originating site requirementsFor the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on December 31, 2025, the term originating site means any site at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system..4.Report by Comptroller GeneralThe Comptroller General of the United States shall submit to Congress—(1)not later than December 31, 2023, a report on the success and limitations of implementing the statutory provisions amended by sections 2 and 3, including—(A)details of any savings or costs to the Federal Government that are attributable to the implementation of such provisions; and(B)an analysis of how the implementation of such provisions have impacted rural hospitals; and(2)not later than December 31, 2025, updates regarding the report described in paragraph (1).